Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered December 18, 2013 in a proceeding pursuant to Family Court Act article 6. The order directed respondent to pay petitioner’s attorney the sum of $12,500 in counsel fees.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Viscuso v Viscuso ([appeal No. 1] 129 AD3d 1679 [2015]).
Present — Smith, J.P., Peradotto, Carni, Valentino and Whalen, JJ.